*52OPINION

Per Curiam:

In the lower court two actions were consolidated for trial, Case No. 118632 entitled “Mecham Construction Company, Inc., Plaintiff, versus Marvin James Schiff, et al, Defendants,” and Case Number 118881 entitled “Mecham Construction Company, Inc., Ralph Haley dba Whitey’s Plumbing, W. R. Husband dba Husband Tile Company, and Gifford Electric, Inc., Plaintiffs, versus Marvin James Schiff, Defendant.”
Case No. 118632 was to recover the sum of $2,733.50 which the defendant allegedly borrowed from the plaintiff.
Case No. 118881 was to recover the sum of $3,917.40 for work, labor and materials furnished by the plaintiffs to the defendant at his request.
The issues presented in the lower court were factual and, after trial of the consolidated actions, the court found against the defendant in each case. The defendant Schiff has appealed.
(1) The appeal does not present questions of law for resolution,1 and a full opinion by this court would have *53no value as precedent. The record shows that the findings of the lower court are supported by substantial evidence. Friendly v. Larsen, 62 Nev. 135, 144 P.2d 747. Accordingly, the judgment as to total sums is affirmed, though as to the $3,102.11 provided as a single amount for “extras” due all four parties plaintiff, we feel that the record, and the plaintiffs, require an explicit division allotting $1,092 to Gifford Electric, Inc.; $319.25 to Husband Tile Company; $250 to Whitey’s Plumbing; and the remainder, $1,440.86, to Mecham Construction Co., Inc.

 The record shows that Schiff and Mecham made a joint-venture contract concerning the houses, and Schiff insisted below, and here, that all rights must rest on that contract. The trial court, however, found as a matter of fact that the joint-venture contract had been mutually abandoned. This finding is supported by substantial evidence. Cf. Holland v. Crummer Corp., 78 Nev. 1, 368 P.2d 63.